Citation Nr: 1338824	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-34 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for degenerative bone disease, to include as due to chemical/lead exposure. 

2. Entitlement to service connection for a lung disorder, to include as due to chemical/lead exposure. 

3. Entitlement to service connection for hypertension, to include as due to chemical/lead exposure. 

4. Entitlement to service connection for a heart disorder, to include as due to chemical/lead exposure.  

5. Entitlement to service connection for headaches, to include as due to chemical/lead exposure. 

6. Entitlement to service connection for depression as secondary to other medical conditions. 

7. Entitlement to service connection for flat feet. 

8. Entitlement to service connection for a low back disorder. 

9. Entitlement to service connection for a bilateral leg disorder, originally claimed as leg cramps.  

10. Entitlement to total disability due to individual unemployability (TDIU). 

11. Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to August 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 1999, April 2006, and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia, and Albuquerque, New Mexico.  The matters on appeal are currently under the jurisdiction of the Roanoke, Virginia RO.  

In March 2011, the Board remanded the claims for additional development, to include obtaining Social Security Administration (SSA) records, issuance of a Statement of the Case (SOC) pertaining to the low back, flat feet, and leg cramps service connection claims, obtaining outstanding VA/private treatment records, and scheduling of VA examinations for the lung (service connection) and nonservice-connected pension benefits claims.   The Board notes that, following the issuance of an SOC in June 2011, the Veteran submitted a timely VA Form 9 as to the issues of entitlement to service connection for a low back disability, flat feet, and leg cramps in July 2011.  Therefore, these claims are properly before the Board.  

The Board notes that both the Veteran's claims file and electronic records in Virtual VA have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration concerning the claims on appeal. 

All Claims 

The Veteran claims that his degenerative bone disease (or, demineralization of the bones/spine), lung disorder, hypertension, heart disorder, and headaches are all due to in-service exposure to chemicals.  Specifically, he contends that he was exposed to a variety of harmful chemicals, such as lead, xylene and methyl ethyl ketone, in the course of his duties as a painter during service.  The Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was that of a protective coating specialist and a painter.  

With respect to depression, the Veteran contends that this disorder is secondary to his health conditions.  Currently, service connection is not in effect for any disabilities/conditions.   

With respect to the remaining service connection claims, namely, flat feet, a low back disability, and a disability manifested by leg cramps, the Veteran contends that his back disability is directly related to injuries sustained during service; that his flat feet (if deemed pre-existing) were permanently aggravated during service; and that his leg cramps are directly related to service, or secondarily related to his flat feet.  

As noted in the Introduction, these claims were previously remanded for further development in March 2011.  As part of the requested development, the Board directed the RO to assist the Veteran in obtaining any relevant VA and/or private treatment records.  Notably, the July 2011 post-remand VCAA/Duty to Assist letter did not request information concerning the existence of outstanding, relevant VA treatment records, nor did the letter otherwise inform the Veteran that VA would obtain such VA records on his behalf. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

In fact, it does not appear that the RO made any efforts whatsoever to obtain VA outpatient treatment records (or ascertain their existence) following the Board's remand.  This is significant because the most recent VA treatment record associated with the claims file (including Virtual VA) is a single visit, clinical note dated in June 2009, which was submitted by the Veteran; perhaps even more significant, however, VA examinations conducted in 2013 expressly reference VA treatment records (dated as recently as March 2012 and as remotely as May 2008) that are neither contained in the current claims file, nor in the Virtual VA claims file. See, e.g., VA Mental Examination, May 2013.  

In this regard, the Veteran underwent VA general, mental disorder, back disability, respiratory condition, hypertension, heart, headache, flatfoot, and muscle examinations in May 2013.  Each VA examiner noted that they had reviewed the Veteran's VA claims file and CPRS [Computerized Patient Record System] data, the latter of which were noted as "reviewed" but "not included in the Veteran's VA claims file."  

In sum, it is evident that there are outstanding CPRS/VA treatment records, some of which have been reviewed and referenced by VA examiners that not contained in the claims file or in Virtual VA.  As the Board does not have a complete record upon which to review any of the Veteran's claims, all outstanding records must be associated with the claims file upon remand. 

Degenerative Bone Disease, Hypertension, Headaches, and Heart Disorder Claims 

Further, to date, the Veteran has not been afforded VA etiology examinations with respect to his claimed degenerative bone disease (diagnosed as generalized demineralization of the spine and feet - see VA x-ray report, February 2006), hypertension, headaches, and a heart disorder.  Again, he contends these conditions are related to chemical exposure during service.  The Veteran's DD Form 214 confirms that his MOS was that of a protective coating specialist and a painter, and he is competent to report that he was exposed to paint fumes, etc., in that capacity.  The Veteran specifically points to April 2007 VA lab results (VAMC El Paso) which reflect trace amounts of lead and arsenic in his urine.  He has also submitted numerous internet articles concerning lead and various chemicals used in paint and possible resulting physical conditions (e.g., high blood pressure, nerve disorders, muscle and joint pain) if exposed/inhaled.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83. 

In light of the evidence of record, including the Veteran's assertions of in-service exposure to lead paint and chemicals, current diagnoses of demineralization of the spine/degenerative bone/joint disease of the feet, hypertension, headaches, and a heart disorder (diagnosed as a right bundle branch block), and also the suggestion of exposure to chemicals/lead in various capacities since service in his civilian employment (e.g., drywall and painting), the Board finds that a VA examination for a medical nexus opinion is needed regarding these claimed disorders. McLendon, supra; see also Colvin v. Derwinski, 1 Vet. App. 171(1991 ( When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In rendering this requested opinion, the examiner should consider the Veteran's reports of in-service exposures to lead paint and chemicals, as well as the evidence regarding post-service occupational exposure to lead/chemicals in the several capacities mentioned.  

Pes Planus 

The Veteran contends that his pre-existing bilateral flat feet disability (pes planus) was permanently worsened by active duty service.  He also contends that he has a disability manifested by leg cramps which originated in service and/or that is secondary to flat feet.  

As an initial matter, the Veteran's December 1969 entrance examination noted that he had pes planus.  A December 1970 service treatment record (STR)/podiatry consult reflected complaints of leg and foot cramps, with no evidence of cardiovascular disease, but known pes planus.  The STR also noted that the Veteran climbed ladders on the job.  Objectively, the bilateral posterior leg muscles, gastrocnemius muscles, and hamstrings were noted as being "short."  The diagnosis was bilateral forefoot varus foot deformity; arch supports were prescribed.  The July 1974 Report of Medical History reflected that the Veteran checked "yes" as to having cramps in his legs.  The physician's summary was as follows: "1971 - Cramps in legs due to flat feet, no true claudication, NCNS."  The same notation was made on the Veteran's July 1974 separation Report of Medical Examination.  

The Veteran also submitted a letter, postmarked in November 1970 and addressed to his parents, in which he wrote that he was being treated for foot pain and that his doctor told him it was due to standing on his feet too much. 

The Veteran was afforded a VA foot examination in February 2006.  He described mild foot pain and stated that he had experienced foot and leg cramp problems since service.  He endorsed leg cramps after standing on his feet for long periods of time.  Objectively, he had fallen arches, but not complete flat foot - the examiner stated that if any pes planus was present, it was very mild.  X-rays of the feet revealed mild degenerative changes of the right first MTP joint and no other significant abnormalities.  Pertinent diagnoses were fallen arches (symptomatic fallen arches with no evidence of flat feet found) and subjective bilateral leg cramps.  The examiner opined that the Veteran's foot pain was due to degenerative changes (shown on x-ray) and "his 30 years of working as a painter," and not flat feet.  The examiner also stated that he was unable to find any chronic disability that could be related to the subjective leg cramps.  He opined that the leg cramps present during service "are not causing him to have any chronic disability that would be related to his service."  

Most recently, the Veteran underwent a VA foot and leg cramps/muscle examinations in May 2013.  The foot examiner diagnosed pes planus and noted that such condition likely pre-existed service.  The examiner also diagnosed idiopathic leg cramps.  

Again, the Veteran's pes planus was noted upon entry.  A veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To date, no VA examiner has addressed whether the Veteran's pes planus was aggravated beyond the natural progression of that disorder by service.  This should be accomplished upon remand. See Colvin, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Depression, TDIU, and Nonservice-Connected Benefits Claims

The Board notes that the Veteran underwent a VA mental examination in May 2013 in connection with his claim for depression as secondary to medical conditions.  The May 2013 VA diagnosed depression and opined that such disorder was secondary to ("proximately as result of") his various physical illnesses.  As noted above, the Veteran is not currently service-connected for any disabilities.  Therefore, the Board finds that the issue of entitlement to service connection for depression as secondary to medical conditions is inextricably intertwined with the Veteran's claims of entitlement to service connection degenerative bone disease, lung disorder, hypertension, heart disorder, headaches, flat feet, low back disorder, and bilateral leg/cramps disorder, currently on appeal. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Additionally, the Board notes that an assignment of TDIU and non-service connected pension benefits are dependent, in part, on a calculation of the overall disability percentage that a Veteran has for his service-connected disabilities (none, at this junction), causes for his occupational impairment, and permanency of the disabilities.  Moreover, the Veteran is seeking entitlement to nonservice-connected pension benefits on the basis of various disabilities for which he is also seeking service connection.  As awards of service connection will affect the Veteran's eligibility for TDIU and NSC pension benefits, the claims for entitlement to TDIU and NSC pension benefits are also inextricably intertwined with the other claims on appeal. See Harris, supra.  Hence, the Board will also defer appellate consideration of these issues pending completion of the actions requested below. 

  

Low Back, Lung, and Leg Cramp Claims 

Lastly, with respect to the issues of entitlement to service connection for a low back disability and a lung disorder as secondary to chemical/lead exposure, VA examinations were conducted in association with these claims in May 2013.  As noted above, VA outpatient treatment records (which were reviewed by the VA examiners, but are currently unavailable for the Board's review) are to be associated with the claim file upon remand.  As there may be evidence relevant to these issues contained therein, the Board will hold these issues in abeyance until the outstanding treatment records have been associated with the claim file. 

Accordingly, the case is REMANDED for the following action:

1. Associate outstanding records contained in CPRS with the claims file/Virtual VA claims file, to include all VA treatment records reviewed by the May 2013 VA examiners and referenced in their examination reports, and all records of VA treatment dated from January 2008 (including those from the Tazewell, VAMC/COBC).  

2. After the above development has been completed, schedule the Veteran for the appropriate VA examinations to determine the etiology of the claimed (i) degenerative bone disease and demineralization (specifically, of the cervical, thoracic, and/or lumbar spine, feet, or toes); (ii) hypertension; (iii) headaches; and (iv) heart disorder, diagnosed as a right bundle branch block. 

All indicated tests and studies are to be performed.  In conjunction with the examinations, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater likelihood) that (i) degenerative bone disease/demineralization of the thoracolumbar spine, feet, and toes (or any other bone disease identified by x-ray upon examination); (ii) hypertension; (iii) headaches; and (iv) a heart disorder, diagnosed as a right bundle branch block, were incurred or aggravated as a result of the Veteran's active military service, to include as a result of in-service exposure to lead paint and chemicals.

In rendering the requested opinion, the examiner should consider the medical reports/internet articles submitted by the Veteran regarding lead/chemical exposure and resulting illness.  The examiner should also consider the evidence regarding the Veteran's post-service smoking history and occupational exposure to chemicals/lead as a drywall/painter, as discussed above. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. After the above development has been completed, send the claims file, including a copy of this Remand, to a VA examiner with appropriate expertise to render a medical opinion regarding pes planus.  If the examiner determines that an in-person examination of the Veteran is necessary to answer the medical questions posed below, then one should be scheduled accordingly. 

The examiner should indicate that the claims file was reviewed in connection with the opinion.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following questions:

i. Is it at least as likely as not (50% or greater likelihood) that the Veteran's pre-existing bilateral pes planus permanently increased in disability during active duty service? 

ii. If the examiner determines that the bilateral pes planus permanently increased in disability during active duty, then the examiner should provide an opinion on whether such increase in disability during service was clearly and unmistakably due to the normal progression of the disorder? 

iii. The examiner should also comment on whether the Veteran's idiopathic/subjective leg cramps are related to  his flat foot disability.  

The examiner should provide a rationale for all conclusions reached based on the evidence of record and medical principles.  

4. Conduct any other appropriate examination and development deemed necessary.  Then readjudicate these claims in light of this and all other additional evidence. If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


